267-/r

COA#       08-13-00233-CR                     OFFENSE:         49.04

           Ismael Ortega v. The State of
STYLE: Texas                                  COUNTY:          Tarrant

COA DISPOSITION:      AFFIRMED                TRIAL COURT: County Crim Ct No 2

DATE: 2/11/15                 Publish: NO     TCCASE#:         1297279




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          Ismael Ortega v. The State of
STYLE:    Texas                                     CCA #:


         A??ELLAHt\<=>             Petition         CCA Disposition:     w?~&
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

           ^F^tt>                                   JUDGE:

DATE:      OlJ^l^r                                  SIGNED:               PC:
JUDGE:       S3
              'Ms1js&^-                             PUBLISH:              DNP:




                                                                           MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: